 


109 HR 4146 RH: Hurricanes Rita and Wilma Financial Services Relief Act of 2005
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 153 
109th CONGRESS 1st Session 
H. R. 4146 
[Report No. 109–282] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Baker (for himself and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Financial Services 
 
 
November 10, 2005 
Additional sponsors: Mr. Frank of Massachusetts, Mr. Paul, Mr. Al Green of Texas, and Mr. Hinojosa 
 
 
November 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To facilitate recovery from the effects of Hurricane Rita and Hurricane Wilma by providing greater flexibility for, and temporary waivers of certain requirements and fees imposed on, depository institutions, credit unions, and Federal regulatory agencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricanes Rita and Wilma Financial Services Relief Act of 2005.  
2.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Appropriate Federal banking agencyThe term appropriate Federal banking agency has the same meaning as in section 3 of the Federal Deposit Insurance Act. 
(2)Insured credit unionThe term insured credit union has the same meaning as in section 101 of the Federal Credit Union Act. 
(3)Insured depository institutionThe term insured depository institution has the same meaning as in section 3 of the Federal Deposit Insurance Act. 
(4)Qualified disaster areaThe term qualified disaster area means— 
(A)any area within Louisiana or Texas in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, has determined, on or after September 24, 2005, that a major disaster exists due to Hurricane Rita; and 
(B)any area within Florida in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, has determined, on or after October 22, 2005, that a major disaster exists due to Hurricane Wilma. 
3.Sense of the Congress on cashing of Government checksIt is the sense of the Congress that— 
(1)it is vital that insured depository institutions and insured credit unions continue to provide financial services to consumers displaced or otherwise affected by Hurricane Rita or Hurricane Wilma, which includes the cashing of Federal government assistance and benefit checks; 
(2)the Secretary of the Treasury and the Federal financial regulators should seek to educate insured depository institutions and insured credit unions on the proper application of the guidance issued by the Secretary on cashing of Federal government assistance and benefit checks and published in the Federal Register while such guidance is in effect; and 
(3)the Federal financial regulators should continue to work with the insured depository institutions and insured credit unions operating under extraordinary circumstances to facilitate the cashing of Federal government assistance and benefit checks. 
4.Waiver of Federal Reserve Board fees for certain servicesNotwithstanding section 11A of the Federal Reserve Act or any other provision of law, during the effective period of this section, a Federal reserve bank shall waive or rebate any transaction fee for wire transfer services that otherwise would be imposed on any insured depository institution or insured credit union that— 
(1)as of September 24, 2005, was headquartered in a qualified disaster area described in section 2(4)(A); or 
(2)as of October 22, 2005, was headquartered in a qualified disaster area described in section 2(4)(B). 
5.Flexibility in capital and net worth standards for affected institutions 
(a)In generalNotwithstanding section 38 of the Federal Deposit Insurance Act, section 216 of the Federal Credit Union Act, or any other provision of Federal law, during the 18-month period beginning on the date of enactment of this Act, the appropriate Federal banking agency and the National Credit Union Administration may forbear from taking any action required under any such section or provision, on a case-by-case basis, with respect to any undercapitalized insured depository institution or undercapitalized insured credit union that is not significantly or critically undercapitalized, if such agency or Administration determines that— 
(1)the insured depository institution or insured credit union derives more than 50 percent of its total deposits from persons who normally reside within, or whose principal place of business is normally within, a qualified disaster area;  
(2)the insured depository institution or insured credit union was at least adequately capitalized as of— 
(A)September 24, 2005, if the qualified disaster area referred to in paragraph (1) with respect to such depository institution or credit union is the qualified disaster area described in section 2(4)(A); or 
(B)October 22, 2005, if the qualified disaster area referred to in paragraph (1) with respect to such depository institution or credit union is the qualified disaster area described in section 2(4)(B); 
(3)the reduction in the capital or net worth category of the insured depository institution or insured credit union is directly attributable to the impact of Hurricane Rita or Hurricane Wilma, as applicable; and 
(4)forbearance from any such action— 
(A)would facilitate the recovery of the insured depository institution or insured credit union from the disaster in accordance with a recovery plan or a capital or net worth restoration plan established by such depository institution or credit union; and 
(B)would be consistent with safe and sound practices. 
(b)Capital and net worth categories definedFor purposes of this section, the terms relating to capital categories for insured depository institutions have the same meaning as in section 38(b)(1) of the Federal Deposit Insurance Act and the terms relating to net worth categories for insured credit unions have the same meaning as in section 216(c)(1) of the Federal Credit Union Act. 
6.Deposit of insurance proceeds 
(a)In generalThe appropriate Federal banking agency and the National Credit Union Administration may, by order, permit an insured depository institution or insured credit union, during the 18-month period beginning on the date of enactment of this Act, to subtract from such institution's or credit union’s total assets in calculating compliance with the leverage limit, applicable under section 38 of the Federal Deposit Insurance Act or section 216(c)(2) of the Federal Credit Union Act with respect to such insured depository institution or insured credit union, an amount not exceeding the qualifying amount attributable to insurance proceeds, if the agency or Administration determines that— 
(1)such institution or credit union— 
(A)derives more than 50 percent of its total deposits from persons who normally reside within, or whose principal place of business is normally within, a qualified disaster area; 
(B)was at least adequately capitalized as of— 
(i)September 24, 2005, if the qualified disaster area referred to in subparagraph (A) with respect to such depository institution or credit union is the qualified disaster area described in section 2(4)(A); 
(ii)October 22, 2005, if the qualified disaster area referred to in subparagraph (A) with respect to such depository institution or credit union is the qualified disaster area described in section 2(4)(B); and 
(C)has an acceptable plan for managing the increase in its total assets and total deposits; and 
(2)the subtraction is consistent with the purpose of section 38 of the Federal Deposit Insurance Act, in the case of an insured depository institution, and section 216 of the Federal Credit Union Act, in the case of an insured credit union. 
(b)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Leverage limitThe term leverage limit— 
(A)with respect to an insured depository institution, has the same meaning as in section 38 of the Federal Deposit Insurance Act; and 
(B)with respect to an insured credit union, means the net worth ratio that corresponds to the leverage limit, as established in accordance with section 216(c)(2). 
(2)Qualifying amount attributable to insurance proceedsThe term qualifying amount attributable to insurance proceeds means the amount (if any) by which the institution's or credit union’s total assets exceed the institution's or credit union’s average total assets during the calendar quarter ending before the date of the earliest Presidential determination referred to in section 2(4), because of the deposit of insurance payments or governmental assistance, including government disaster relief payments, made with respect to damage caused by, or other costs resulting from, the major disaster within a qualified disaster area. 
7.Effective period 
(a)In generalExcept as provided in sections 3(2), 5(a), and 6(a) and subject to subsection (b), the provisions of this Act shall not apply after the end of the 180-day period beginning on the date of the enactment of this Act. 
(b)30-day extension authorizedWith respect to the provisions of section 4, the 180-day period referred to in subsection (a) may be extended for 1 additional 30-day period upon a determination by the Board of Governors of the Federal Reserve System that such extension is appropriate to achieve the purposes of this Act. 
 
 
November 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
